DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the boxes in the flowcharts of figures 12-15 are all blank.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant indicates in the remarks (page 9, near bottom) filed 1/7/21 that replacement drawings were submitted.  However, it appears no replacement drawings were included in the reply.



Allowable Subject Matter
Claims 1, 3-6, 8, 10-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "solving ... an optimization problem to determine a convex hull having a minimum geometric volume; selecting ... a velocity vector from the plurality of velocity vectors corresponding to the minimum geometric volume as an estimate of the velocity of the vehicle; and adjusting ... an operation of the vehicle based on the estimate of the velocity of the vehicle", in combination with the remaining claim elements as set forth in claim 1, and claims 3-6 depending therefrom.
The prior art does not disclose or suggest, "solving an optimization problem to determine a convex hull having a minimum geometric volume; selecting a velocity vector from the plurality of velocity vectors corresponding to the minimum geometric volume as an estimate of the velocity of the vehicle; and adjusting an operation of the vehicle based on the estimate of the velocity of the vehicle", in combination with the remaining claim elements as set forth in claim 8, and claims 10-13 depending therefrom.
The prior art does not disclose or suggest, "solve an optimization problem to determine a convex hull having a minimum geometric volume; and select a velocity vector from the plurality of velocity vectors corresponding to the minimum geometric volume as an estimate of the velocity of the vehicle; and ... adjust an operation of the vehicle based on the estimate of the velocity of the vehicle", in combination with the remaining claim elements as set forth in claim 14, and claims 16-18 and 20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 1/7/21 with respect to the drawing objection have been fully considered but they are not persuasive.  Applicant indicates in the remarks (page 9, near bottom) that replacement drawings were submitted.  However, it appears no replacement drawings were included in the reply.
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on pages 9-11 of the reply, Examiner agrees that the amended claims integrate the abstract ideas into the practical application and amount to significantly more, anyway.
Applicant’s arguments, see remarks, filed 1/7/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 11-12 of the reply, Examiner agrees that the current amendment overcomes the previous rejection.  The independent claims have been amended to include subject matter similar to that of previous dependent claims which were not met by prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This reference uses point clouds and data from multiple overlapping images to predict vehicle position.  However, the reference does not disclose nor render obvious an optimization similar to that of Applicant’s claimed invention.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852